Title: From Alexander Hamilton to James McHenry, 9 May 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York May 9. 1799

It is desireable as fast as possible to execute the arrangement which you have adopted for the Distribution of the Artillery. The great distance of General Pinckney from the position of a large proportion of the companies allotted to his command seems to render the intervention of some other authority necessary in the first instance to cause them to be transported within the sphere of their destination. The company of Capt Frye ought to proceed to Charles Town and the batalion of the first Regiment reserved for the Field ought to be collected on the Potowmack. As the removal of these troops from their present positions will require the concurring movement of those which are to replace them you will perhaps think it best to authorise me to give the requisite directions for the one purpose as well as for the other.
There are several considerations which induce me to think that it will be adviseable to annex the state of Maryland to the limits of General Pinckneys command. If on reflection you should be of the same opinion you will be pleased to signify it. This suggestion by a very obvious train of Ideas brings to my recollection a letter from General Washington of the  of which the following is an extract—“When the disposition was contemplated of assigning to Major Genl. Pinckney and yourself your respective districts of superintendance, I was of opinion (as you will see by the inclosed copy of a letter which I wrote to the Secy. of War on my way from Philadelphia to this place) that the whole of General Wilkinson’s Brigade should be considered as under your immediate direction; because, if a part of it which is, or may be stationed Within States Kentuckey and Tenassee, should be under the superintendance of Genl. Pinckney, and the other part under yours, it might occasion great inconvenience, and perhaps confusion, for General Wilkinson to have to communicate sometimes with one of the Major Generals and sometimes with the other. This I conceive, will still be the case, if the disposition which mention to have been communicated by the Secy. of War should continue. I am therefore yet decidedly of opinion, that the whole of Genl. Wilkinson’s Brigade should be under your Superintendance.”
